 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JON ASTOR-WHITE,                                  CV 15-6326 PA (RAOx)
12                 Plaintiff,                          JUDGMENT
13          v.
14   DANIEL STRONG; LEE DANIELS;
     IMAGINE ENTERTAINMENT;
15   TWENTY-FIRST CENTURY FOX,
     INC.,
16
                   Defendants.
17
18
19
20          Pursuant to the Court’s June 17, 2019 Minute Order granting the Motion to Dismiss
21   filed by defendants Daniel Strong, Lee Daniels, Imagine Television, LLC, and Twentieth
22   Century Fox Film Corporation (collectively “Defendants”), which dismissed the claims
23   asserted by plaintiff Jon Astor-White (“Plaintiff”) against Defendants without leave to
24   amend,
25          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants shall
26   have judgment in their favor against Plaintiff.
27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
28   are dismissed with prejudice.
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 2   nothing and that Defendants shall have their costs of suit.
 3          IT IS SO ORDERED.
 4
 5   DATED: June 14, 2019                                _________________________________
                                                                    Percy Anderson
 6                                                         UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
